The opinion of the court was delivered
Per Curiam :
Although the property involved in the event be immense, the question is without difficulty, the principal point having been determined in Witman v. Lex. The difference attempted here, depends on a supposed want of capacity in the plaintiff to act as a trustee for purposes foreign to the object of its incorporation. How far we might be disposed to disregard an objection depending on technical reasons, in consequence of being without the extraordinary powers of a chancellor, to prevent a trust from failing of effect for want of a trustee, it, is at present unnecessary to say, as one of the' very objects of this corporation is precisely that, which is indicated by the testator — the maintenance and care of its indigent blind and lame. The only thing peculiar to the fund, is, the direction to apply it, not to the general purposes of the corporation, but to particular objects within the scope of its corporate duties; and for the accomplishment of those objects, it is clear, that it has capacity to take and to act as a trustee.
Judgment for the plaintiffs according to the agreement filed.